Case: 1:21-cv-00745-DCN Doc #: 14 Filed: 05/27/21 1 of 5. PageID #: 70




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION



MICHAEL CHAPA,                                        CASE NO.        1:21 CV 745


       Plaintiffs,

                                                      JUDGE DONALD C. NUGENT



SHERWOOD TRANSPORTATION,                              MEMORANDUM OPINION
INC.,                                                 AND ORDER

       Defendant.



       This matter is before the Court on the Motion for Judgment on the Pleadings filed by

Defendant, Sherwood Transportation, Inc.("Sherwood"). (Docket #8.) Sherwood asserts that it

is entitled to judgment in its favor as to all ofthe claims raised by Plaintiff, Michael Chapa.

                              Factual and Procedural Background


       As alleged in the Complaint,the facts ofthis case are as follows:

       Mr. Chapa is an over-the-road truck driver and Sherwood is a Michigan Distributor

conducting business in Ohio imder the name Sherwood Foods Distributors. (Complaint at

Paragraphs 2-3.) Sherwood has a facility in Maple Heights, Ohio. (Id. at Paragraph 4.) On

April 16, 2019, Mr. Chapa was on the premises of Sherwood's Maple Heights facility, waiting

for an open space to back his trailer into a dock for vmloading, when he was assaulted and
 Case: 1:21-cv-00745-DCN Doc #: 14 Filed: 05/27/21 2 of 5. PageID #: 71




injured by Raymond P. Jenkins, Sr., a Sherwood employee. (Id. at Paragraphs 6-8.)

       Mr. Jenkins was originally hired by Sherwood on September 18,2006. (Id. at Paragraph

16.) In his application, he disclosed that he had previously been convicted of a felony(United

States V. Raymond P. Jenkins, Sr., United States District Court for the Northern District of Ohio

Case No. 1:98 CR 401, Conspiring to Distribute Narcotics) and gave Sherwood written

authorization to investigate his felony conviction history. (Id. at Paragraphs 13-14.) Sherwood

did not investigate Mr. Jenkins' felony conviction history prior to hiring him. (Id. at Paragraph

16.)


       On or about April 4,2017, while employed by Sherwood, Mr. Jenkins was convicted of

felonious assault and having a weapon under disability (State ofOhio v. Raymond P. Jenkins,

Sr., Cuyahoga County Court of Common Pleas Case No. CR-16-611297A). (Id. at Paragraph

18.) The events giving rise to that conviction took place on or about October 31,2016. (Id. at

Paragraph 19.) The exact circumstances and the extent of Sherwood's knowledge ofthe same

are unclear.


       Relative to the April 16,2019 incident involving Mr. Chapa,the City of Maple Heights

charged Mr. Jenkins with Assault and, on September 9, 2019, Mr. Jenkins was convicted of

Negligent Assault in violation of Ohio Rev. Code § 2903.14. (Id. at Paragraph 11.) Mr. Chapa

filed a civil lawsuit against Mr. Jenkins in the Cuyahoga County Court of Common Pleas

(Michael Chapa v. Raymond P. Jenkins, Sr., Case No. CV-19-926750)and judgment was

entered in favor of Mr. Chapa and against Mr. Jenkins in the amount of$153,640.88. (Id. at

Paragraph 20.)

       On March 8, 2021, Mr. Chapa filed the instant Complaint against Sherwood in the


                                               -2-
Case: 1:21-cv-00745-DCN Doc #: 14 Filed: 05/27/21 3 of 5. PageID #: 72




Cuyahoga Coiuity Court of Common Pleas, Case No. CV 21 944853, asserting claims for

Negligent Hiring(Count One); Negligent Supervision(Count Two); Negligent Retention(Count

Three); and. Premises Liability(Count Four). On April 7,2021, Sherwood filed its Notice of

Removal to this Court.


        On May 4,2021, Sherwood filed its Motion for Judgment on the Pleadings. (Docket #8.)

Mr. Chapa filed a Memorandum in Opposition on May 10,2021. (Docket #11.) Sherwood filed

a Reply Brief on May 21,2021. (Docket #12.) The Motion for Judgment on the Pleadings is

fully briefed and ripe for review.

                                       Standard of Review


        The standard ofreview used by a district court to rule on a motion for judgment on the

pleadings is the same as the standard used to rule on Rule 12(b)(6) motions. See Grindstaffv.

Green, 133 F.3d 416,421 (6th Cir. Tenn. 1998). A motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6) allows a defendant to test the legal sufficiency of a complaint without

being subject to discovery. See Yuhasz v. Brush Wellman, Inc., 341 F.3d 559,566(6* Cir. Ohio

2003). In evaluating a motion to dismiss, the court must construe the complaint in the light most

favorable to the plaintiff, accept its factual allegations as true, and draw reasonable inferences in

favor ofthe plaintiff. See Directv, Inc. v. Treesh,487 F.3d 471,476 (6"* Cir. Ky. 2007). The

court will not, however, accept conclusions oflaw or unwarranted inferences cast in the form of

factual allegations. See Gregory v. Shelby County,220 F.3d 433,446(6"' Cir. Tenn. 2000).

       In order to survive a motion to dismiss, a complaint must provide the grounds ofthe

entitlement to relief, which requires more than labels and conclusions, and a formulaic recitation


                                                 -3-
Case: 1:21-cv-00745-DCN Doc #: 14 Filed: 05/27/21 4 of 5. PageID #: 73




ofthe elements of a cause of action. See BellAtl. Corp. v. Twombly, 127 S. Ct. 1955, 1964-65

(2007). That is,"[fjactual allegations must be enough to raise a right to relief above the

speculative level, on the assumption that all the allegations in the complaint are true (even if

doubtful in fact)." Id. (internal citation omitted); see Association ofCleveland Fire Fighters v.

City ofCleveland, No. 06-3823,2007 WL 2768285, at *2(6'" Cir. Ohio Sept. 25,2007)

(recognizing that the Supreme Court "disavowed the oft-quoted Rule 12(b)(6) standard of

Conley v. Gibson, 355 U.S. 41,45-46, 78 S. Ct. 99,2 L. Ed.2d 80(1957)"). Accordingly, the

claims set forth in a complaint must be plausible, rather than conceivable. See Twombly, 127 S.

Ct. at 1974.


        On a motion brought imder Rule 12(b)(6), the court's inquiry is limited to the content of

the complaint, although matters of public record, orders, items appearing in the record ofthe

case, and exhibits attached to the complaint may also be taken into account. See Amini v.

Oberlin College, 259 F.3d 493, 502(6*^ Cir. Ohio 2001).

                                           Conclusion


        Sherwood's Motion for Judgment on the Pleadings(Docket #8)is hereby DENIED. The

Court has thoroughly reviewed Mr. Chapa's Complaint; Sherwood's Motion for Judgment on the

Pleadings; and,the Opposition and Reply Briefs submitted by the Parties. Accepting the factual

allegations as true and drawing all reasonable inferences in favor of Mr. Chapa,the allegations

set forth in the Amended Complaint are sufficient to withstand judgment at this stage ofthe

litigation.


        As discussed at the Case Management Conference held on May 21,2021, discovery shall

be complete by November 1, 2021. A status conference remains set for August 23,2021 at 9:30



                                                .4_
Case: 1:21-cv-00745-DCN Doc #: 14 Filed: 05/27/21 5 of 5. PageID #: 74




a.m. to be held telephonically, at which time a briefing schedule for dispositive motions will be

set.



       IT IS SO ORDERED.



                                                      )onald C. Nugent
                                                     Donald C.              C1
                                                     Senior United States District Court Judge


       Date:          IT




                                               -5-
